Citation Nr: 0117887	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  01-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1976 to May 1980 
with subsequent service in the Air National Guard from 1980 
to 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In light of the VA and non-VA medical evidence discussed 
below, the issue of entitlement to a total disability rating 
on the basis of individual unemployability due to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine appears to have been raised.  The Board refers 
this issue to the RO for appropriate action, including 
possible consideration of 38 C.F.R. § 4.16(b).  The evidence 
of record indicates that obtaining the veteran's employment 
records might be helpful to his claim in documenting time 
lost from work due to his back disorder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran contends that 
his low back disorder warrants a rating in excess of 20 
percent essentially because the functional impairment due to 
the back disorder has caused him to miss work.  Therefore, a 
remand is required for another orthopedic examination that 
addresses the criteria listed in 38 C.F.R. §§ 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2000).  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his service-
connected degenerative disc disease of 
the lumbar spine and all related 
disability during the pendency of this 
claim.  After obtaining any necessary 
consent, the RO should request copies of 
any records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The RO should schedule the veteran 
for appropriate VA examination of the 
lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
to include any evidence obtained in light 
of the foregoing instructions, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should identify all 
residuals attributable to the veteran's 
service-connected low back disorder, to 
include any radiating neuropathy into the 
lower extremities.  

a)  The examiner should note range 
of motion measurements for the 
lumbar spine in all planes and 
should state what is considered 
normal range of motion.  Whether 
there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely 
to be additional range of motion 
loss due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly, to include causing the 
veteran to miss work.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts 
must be noted in the report. 38 
C.F.R. §§ 4.40, 4.45, 4.59.

b)  Any indications that the 
veteran's complaints of pain or 
other symptomatology are not in 
accord with physical findings on 
examination should be directly 
addressed and discussed in the 
examination report.

c)  The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Prior to readjudicating the issue, as 
outlined in the foregoing instructions, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In addition, the 
application of all pertinent Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.

5.  The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  Specific attention is 
directed to the examination reports.  If 
the requested examinations do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. §§ 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  See 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59 (2000); DeLuca v., 8 Vet. App. 
202.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



